IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ESTATES AT COLDWATER CROSSING             : No. 205 MAL 2019
COMMUNITY ASSOCIATION INC.,               :
                                          :
                   Respondent             : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
             v.                           :
                                          :
                                          :
SURESH PACKIRISAMY,                       :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.